DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Pasupathy et al. (US 20200382387) teaches the claim limitation “sending, by an edge data center of a plurality of edge data centers in a network, element registration information for each of the modules hosted on the edge data center, and for each network device hosted on the edge data center, wherein the plurality of edge data centers host modules providing one or more radio access network (RAN) functions, one or more 5th Generation of Mobile Networks (5G) core functions, and one or more edge computing functions for an application workload” (see Fig. 1, SD-WAN APPLIANCE 18, [0023] An SD-WAN appliance 18 may be a customer edge (CE) router, a provider edge (PE) router, Fig. 2, Fig. 7, Step 704, and [0090] Each of the SD-WAN leaf nodes may send the learned one or more metrics for each application and/or application-group to an SLA controller. Vrzic et al. (US 20160212016) discloses Fig. 9. However, neither Pasupathy nor Vrzic teaches “receiving, by the edge data center and from a controller of the network, one or more paths that are mapped to respective traffic classes, wherein the one or more paths are computed based on the element registration information and one or more routing metrics of the network”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467